OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden hours per response14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Amendment No. 3) Under the Securities Exchange Act of 1934 Infinity Pharmaceuticals, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 45665G 30 3 (CUSIP Number) Anthony M. Roncalli Chadbourne & Parke LLP 30 Rockefeller Plaza New York, NY10112 (212) 408-5100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 17, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Act. CUSIP NO. 45665G 30 3 SCHEDULE 13D
